McVICAR, District Judge.
This is an action by Donald B. Heard, plaintiff, against the United States of America, defendant, to recover damages resulting from an accident caused by the alleged negligence of the driver of a mail truck of the defendant. The Court makes the following Findings of Fact, Conclusions of Law and direction of Judgment.
Findings of Fact
1. Plaintiff, Donald B. Heard, is a citizen residing in the City of Pittsburgh, County of Allegheny, Commonwealth of Pennsylvania.
2. This is a civil action for money damages for personal injuries caused by the alleged negligent act of an employee of the Post Office Department of the United States of America while acting within the scope of his employment, of which this Court has jurisdiction by virtue of the provisions of 63 Stat. 101, 28 U.S.C. § 1346(b).
3. Defendant is the United States of America.
4. On November 18, 1952 at approximately 7:45 P. M., Charles E. Carroll, while acting in the scope of his employment, drove a'Dodge United States Mail Truck, Government License Plate No. P-27-137, into the rear of an airport limousine, No. 107, which was legally and *448lawfully stopped on the highway and in which plaintiff was riding as a fare-paying passenger at the time. This accident occurred on Routes 22-30 in Robinson Township, County of Allegheny, Commonwealth of Pennsylvania, at the Community Center which is located approximately five miles west of the City of Pittsburgh on the aforesaid public highway.
5. At the time of the accident the weather was clear and the road was dry.
6. The accident in this case and the injuries of plaintiff were caused by the failure of the driver of defendant’s mail truck to have said truck under control at the time of the accident, and also by his failure to drive said truck at a speed which would permit him to bring the truck to a stop within the assured clear distance ahead.
7. As a result of the collision aforesaid, plaintiff was thrown against the seat on which he was riding injuring his lower back which aggravated his arthritic condition, and caused him to suffer pain of body, discomfort and inconvenience and to incur expenses up to the present time. 'His condition may continue in the future.
8. Plaintiff is a practicing attorney at law. He has not lost any earnings nor has his earning power been impaired by reason of the accident in this case.
9. Plaintiff has suffered total damages in the amount of $1,400.
Conclusions of Law
1. This Court has jurisdiction of the cause of action by virtue of the Federal Tort Claims Act, 28 U.S.C. § 1346(b).
2. The negligence of the driver of the United States Mail Truck caused the accident in this case, resulting in the injuries to the plaintiff which caused the plaintiff to suffer total damages in the amount of $1,400.
3. Plaintiff is entitled to judgment against the defendant in the amount of $1,400.